         Case 1:20-cv-11889-MLW Document 42 Filed 12/17/20 Page 1 of 3
                                                                                                    1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                             CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )             JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )

                STATUS REPORT REGARDING PERFECTION OF SERVICE
                    UPON DEFENDANTS AMY COHEN AND NASED

        Plaintiff is pleased to inform this court that since his December 16, 2020 status report,

Defendant Amy Cohen has been served in hand in her individual capacity and also as Executive

Director for Defendant NASED.

        Within one minute of filing the returns of service on ECF, Plaintiff was contacted via

email by a member of the Massachusetts bar, Nolan Mitchell (BBO# 668145), now at Nelson

Mullins Inc., and previously Attorney Adam Hornstine’s colleague at Wilmer Hale. Mitchell had

previously not answered to Plaintiff’s second request to accept service on behalf of these two

Defendants that has been filed with this court.

        In this December 17, 2020, email, pasted below, Attorney Mitchell stated that unless

Plaintiff undertook in writing to not reveal Defendant Cohen’s home address in court pleadings,

he would seek a protective order from this court, despite there being no history of the Plaintiff

                                                  1
         Case 1:20-cv-11889-MLW Document 42 Filed 12/17/20 Page 2 of 3
                                                                                                 2


“doxxing” any person at any time. Plaintiff takes this request as confirmation that Defendant

Cohen consciously intended to evade service by actively concealing her home address and

refusing to grant appointments at NASED headquarters to be served on behalf of NASED.

       Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
                                                    Dr. Shiva Ayyadurai
               Date: December 17, 2020              Plaintiff, pro se
                                                    701 Concord Ave,
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com

                                     CERTIFICATE OF SERVICE
        Plaintiff certifies that he served this status report upon Defendants Cohen and NASED,
via their attorney, Nolan Mitchell by email (nolan.mitchell@nelsonmullins.com) as they have
yet to apppear in this court, and upon the other defendants via their counsel, Adam Hornstine
Esq., via ECF.

       Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
               Date: December 17, 2020              Dr. Shiva Ayyadurai
                                                    Plaintiff, pro se EMA


                          EMAIL FROM NOLAN MITCHELL ESQ.

From: Nolan Mitchell <nolan.mitchell@nelsonmullins.com>
Date: Thu, Dec 17, 2020 at 5:22 PM
Subject: RE: 11889 Ayyadurai v. Cohen & NASED
To: Shiva Ayyadurai <vashiva@vashiva.com>

Dr. Ayyadurai,

Ms. Cohen informs me she has been served. I’m writing to request, as a
courtesy, that you agree to refrain from publicly disclosing Ms. Cohen’s personal
contact information or personal address in any filing, through social media, or
otherwise. There have been a number of unfounded allegations made against
her personally, which have resulted in comments by other Twitter users that
have been ominous and threatening in tone. I understand that you have no

                                                2
         Case 1:20-cv-11889-MLW Document 42 Filed 12/17/20 Page 3 of 3
                                                                               3



control over what other people post on Twitter, but in the current environment
there are legitimate safety concerns.

I assume this wont present an issue, but if for some reason you won’t agree Ms.
Cohen will seek a protective order from the Court so please don’t disclose her
personal information until that is resolved.

Please confirm your agreement, and thanks in advance for the courtesy. Best,

Nolan

NOLAN J. MITCHELL PARTNER
nolan.mitchell@nelsonmullins.com

ONE POST OFFICE SQUARE | 30TH FLOOR
BOSTON, MA 02109
T   617.217.4729   M   617.851.7160   F   617.217.4710



From: Shiva Ayyadurai <vashiva@vashiva.com>
Sent: Wednesday, December 16, 2020 8:44 AM
To: Nolan Mitchell <nolan.mitchell@nelsonmullins.com>
Subject: Re: 11889 Ayyadurai v. Cohen & NASED

Dear Attorney Mitchell:

Please file attached the status report I filed this morning.

Sincerely,

-Dr. Shiva Ayyadurai




                                               3
